Citation Nr: 1807430	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-16 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher disability rating in excess of 10 percent disabling for lumbar spine degenerative disc disease (claimed as bilateral sciatica of thighs).

2.  Entitlement to a compensable rating for right foot plantar fasciitis with heel spur (right foot disability).

3.  Entitlement to a compensable rating for left foot plantar fasciitis with heel spur (left foot disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from December 1976 to July 1982, and in the U.S. Navy from June 1997 to December 1997 and July 1999 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran's lumbar spine condition manifested by forward flexion limited to 90 degrees, with no evidence of ankylosis, or incapacitating episodes due to intervertebral disc syndrome (IVDS), nor has the evidence shown any objective neurological abnormalities associated with the arthritis of the lumbar spine.

2.  The Veteran's service-connected right foot disability has manifested by mild, intermittent symptoms of pain caused by pes planus and plantar fasciitis with heel spur, but no limitation of motion or impairment equivalent to a moderate foot injury.

3.  The Veteran's service-connected left foot disability has manifested by mild, intermittent symptoms of pain caused by pes planus and plantar fasciitis with heel spur, but no limitation of motion or impairment equivalent to a moderate foot injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected lumbar spine degenerative disc disease have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for a compensable rating for right foot plantar fasciitis with heel spur have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5003, 5010, 5276, (2017).

3.  The criteria for a compensable rating for left foot plantar fasciitis with heel spur have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5003, 5010, 5276, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


      VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to address her claims.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C. §§ 5103, 5103A or 38 C.F.R. § 3.159 (2017).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA has fulfilled its duty to assist the Veteran.  Service treatment records, private treatment records identified by the Veteran, and VA medical treatment records, have been obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board notes that in a February 2016 written correspondence, the Veteran referenced that she received medical treatment for her back to include aqua therapy, physical therapy, and treatment from Dr. W.L.  In response, the RO requested that the Veteran complete a VA Form 21-4142, General Release, so that VA could obtain the Veteran's treatment records; however, the Veteran did not respond.  The Board also notes that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining the Veteran's treatment records has been met and VA will adjudicate the case on the evidence of record.  See 38 C.F.R. § 3.159 (c)(4).

Additionally, VA examinations were conducted in June 2010 and again in July 2016 after the Veteran noted in her VA Form 9 that her conditions had worsened and the previous examinations were too old to evaluate the severity of her conditions.  The examiners made all required clinical findings and provided sufficient information.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examinations are fully adequate for adjudication purposes, and VA has met its duty to assist in obtaining VA examinations or medical opinions with respect to the issues on appeal. 


      Increased Ratings Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Pyramiding, the evaluation of the same disability under various diagnoses, is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id; see also 38 C.F.R. § 4.4. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.


Increased Rating for Degenerative Disc Disease of the Lumbar Spine

The Veteran's lumbar spine disability is currently evaluated as 10 percent disabling for painful motion, effective November 1, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, Intervertebral Disc Syndrome (IVDS). 

IVDS (preoperatively or postoperatively) may be evaluated under either the General Rating Formula or under the IVDS Rating Formula, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The IVDS Rating Formula provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

In this case, the Veteran is seeking a higher evaluation for her back condition contending that her condition has worsened.  Currently, the Veteran has a 10 percent disability rating for painful motion.  After a review of the evidence, the Board finds that the Veteran is not entitled to a higher rating throughout the period on appeal as her back condition does not have additional loss in functional limitation, nor did the Veteran have incapacitating episodes that would warrant a higher rating.  A discussion of the relevant evidence supporting the Board's conclusion is detailed below.  Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001) (Board not required to discuss all of the evidence of record but must discuss relevant evidence).

In June 2010, the Veteran had a pre-discharge examination of her back.  The examiner reported no evidence of radiating pain on movement, no muscle spasm, no tenderness, and no guarding of movement. The examiner further reported that the Veteran's gait and posture were normal, with no weakness, normal muscle tone, and no evidence of ankylosis.  Range of motion (ROM) showed flexion limited at 90 degrees, and 70 degrees with pain, extension limited at 30 degrees, and 20 degrees with pain, right and left lateral flexion were limited at 30 degrees, and right and left lateral rotation were limited to 30 degrees.  The examiner reported that ROM was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran's lumbar spine x-ray report showed degenerative arthritis.  The examiner diagnosed the Veteran with mild degenerative disc of the lumbar spine.

In July 2016, the Veteran had a Disability Benefits Questionnaire (DBQ) for her back.  The Veteran reported having no flare-ups and no functional loss.  ROM findings showed forward flexion limited to 90 degrees, extension limited to 30 degrees, right and left lateral flexion limited to 25 degrees, and right and left lateral rotation limited to 30 degrees.  The examiner found that ROM does not contribute to functional loss, and that the Veteran had no guarding or muscle spasm, no pain on weight-bearing, no pain on palpation, and no loss of function or ROM after three repetitions.  In addition, pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner diagnosed the Veteran with Intervertebral Disc Syndrome (IVDS) and the Veteran did not have any prescribed bedrest due to the condition.  The examiner further found that the Veteran did not use an assistive device, and the condition did not impact the Veteran's ability to work.

Considering the above and remaining evidence of record, the Board finds that an increased rating is not warranted at any time during the period on appeal.  As mentioned above, the Veteran's June 2010 and July 2016 examinations revealed ROM findings with forward flexion limited to 90 degrees, which is indicative of a non-compensable rating.  Although ROM showed a slight decrease in flexion and extension in the June 2010 examination, both decreases were due to pain, which the Veteran is already compensated for.  

The Board notes that the Veteran's medical records for the period of July 2011 to January 2014 are silent as to any complaints, treatment, or diagnoses relating to the Veteran's lumbar spine.  The Veteran also acknowledged in her VA Form 9 that she did not have treatment of her lumbar spine during this time noting that the provider never asked about her back, and that she was pursuing other medical issues.  Although the Veteran noted in her VA Form 9 that her lumbar spine has deteriorated since her initial rating decision, the Veteran reported the opposite in her subsequent June 2014 foot DBQ where she reported that she was not having any lumbar spine pain and did not wish to claim an increase for lumbar spine at that time.

Alternatively, in a February 2016 written correspondence, the Veteran indicated that she wanted to continue her appeal for her lumbar spine condition and that she had received treatment including physical therapy, x-rays, and aqua therapy.  As mentioned previously, the RO responded to the Veteran's correspondence and requested that she complete a VA Form 21-4142, a General Release, so that VA could obtain the Veteran's treatment records; however, the Veteran did not respond.
The Board notes that the remaining evidence of record does not show any treatment for the Veteran's lumbar spine.

As such, the Board finds that the Veteran is not entitled to a higher rating.  The Veteran's contention that her condition has increased in severity is not supported by the evidence.  As noted above, ROM findings showed the Veteran's forward flexion was limited to 90 degrees.  In addition, the Veteran acknowledged in her February 2016 correspondence that after being evaluated in June 2014 for her lumbar issues, there were no aggravated symptoms at that time.  Further, while the Veteran reported that she had been treated in 2015, the Veteran's records are silent as to any complaints or treatment to her back except for the Veteran's subsequent VA examination in July 2016.  Therefore, the Board finds that the preponderance of evidence weighs against the Veteran's claim, and the claim is denied.  

The Board has also considered whether the Veteran is entitled to a higher rating due to functional loss.  As mentioned above, in the Veteran's June 2010 examination, the examiner reported no evidence of radiating pain on movement, no muscle spasm, no tenderness, no guarding of movement, and no evidence of ankylosis.  
The examiner further reported that ROM was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Similarly, 
The July 2016 examiner found that ROM does not contribute to functional loss, and that the Veteran had no guarding or muscle spasm, no pain on weight-bearing, no pain on palpation, and no loss of function or ROM after three repetitions.  The examiner further found that the Veteran did not use an assistive device or have prescribed bedrest due to the condition.  In addition, pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Moreover, the Veteran reported having no flare-ups and no functional loss.

Therefore, the Board finds that the Veteran is not entitled to a higher rating as the Veteran does not exhibit limitation of motion or functional loss, and the Veteran is already compensated for the pain that she has complained of.  As there is no other evidence of record to support a finding that the Veteran is entitled to a higher rating at any time on appeal, the preponderance of evidence weighs against the Veteran's claim; accordingly, the claim must be denied.

      Bilateral Plantar Fasciitis w/ heel spurs

Foot disabilities are governed by the provisions of 38 C.F.R. § 4.71a, Codes 5276 through 5284.  None of these codes specifically lists plantar fasciitis or heel spurs; therefore, the RO applied what it considered to be the most closely analogous Code 5099-5015, which governs ratings of bones, new growth or, benign. See 38 C.F.R. §§ 4.20, 4.27 (2017) (when an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 Diagnostic Code 5099 conveys that the service-connected disability of heel spur is not expressly listed in the Schedule for Rating Disabilities, and the rating is based on the criteria for Diagnostic Code 5015 for new growth of benign bones.  Diagnostic Code 5015 is rated on limitation of motion of the affected parts, as degenerative arthritis. 

Under Diagnostic Code 5003 for degenerative arthritis, when limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application of each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.  A 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.

Presently, the Veteran has a non-compensable rating for her bilateral plantar fasciitis with heel spurs and contends that a higher rating is warranted because her feet condition has worsened.  Specifically, the Veteran reports pain in her feet with prolonged walking, standing, and exercising; and, when arising in the morning.  The Board finds that a review of the evidence shows that a higher rating is not warranted at any time during the period on appeal for the reasons explained below.

In the Veteran's June 2010 pre-discharge examination of her feet, the examination revealed no edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, instability or signs of deformity.  Weight-bearing and non-weight-bearing alignment of the achilles tendon was normal, bilaterally.  The examiner diagnosed the Veteran with bilateral plantar fasciitis with plantar heel spurs due to the Veteran's reports of persistent heel and foot pain. The examiner also noted tenderness at the plantar fascia insertion to both calcanei and heel spurs on x-ray.  The Veteran did not exhibit any other foot condition such as pes planus, pes cavus (claw foot), hammer toes, Morton's metatarsalgia, hallux valgus or hallux rigidus, bilaterally.  The examiner noted that there was no functional limitation of standing and walking, and that the Veteran does not require the use of corrective shoe wear.  

In an August 2011 podiatry consult at the Mount Vernon SOC, the Veteran complained of heel pain noting that the pain is dull and worse in the morning, and that she does have some difficulty walking in the morning, but her mobility and pain improve as the day goes on.  The Veteran also complained of having pain on the tops of her feet which she described as a new pain.  She further reported that she had two different sets of orthotics in the past which were very helpful for her.  The examiner noted pain on palpation to medial tuberosity of calcaneus bilaterally, and palpable pedal pulses x 4. The examiner diagnosed the Veteran with bilateral plantar fasciitis, and noted a plan to dispense night splints to wear until the pain is resolved.  The Veteran was scanned for custom molded orthotics to be worn in her shoes daily.

In a July 2013 primary care physician note, the Veteran reported pain in her feet and that she wears insoles but lost them.  The Veteran was referred to podiatry and again dispensed night splints to wear until the pain resolved, and the Veteran was scanned for custom molded orthotics to be worn in her shoes daily.

In June 2014, the Veteran received a DBQ for her feet condition in which she reported wearing the bilateral night splints with good results and reduction of pain.  She further reported wearing orthotics with one specific pair of shoes, intermittently, and that she will run the sole of her foot over a tennis ball in the morning, three times a week, with a fair reduction of pain.  The Veteran reported the majority of pain is in the morning, lasting one hour, and that she has increased pain with recent onset of high impact exercising (running).  She further reported no flare-ups that impact the function of the foot, and no functional loss.

The examiner noted that the Veteran does not take any medication for plantar fasciitis, and that the Veteran had a previous left foot fracture in 2012.  The examiner further noted that the Veteran did not have pain on the physical exam to either foot, and there was no evidence of flat foot, Morton's Neuroma, hammer toes, hallux valgus, or claw foot, bilaterally.  The examiner also noted that there was pain on weight-bearing, but that pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups or after use over a period of time.  The examiner diagnosed the Veteran with plantar fasciitis bilaterally and noted that the Veteran's feet condition requires orthotic inserts.  

In May 2015 during a podiatry consult, the Veteran complained of heel pain.  The Veteran was educated on stretching exercises, and a pair of foot orthotics were ordered.  Subsequently, in October 2015, the Veteran presented to the orthotics lab for shoes to accommodate her custom foot orthotics.  The examiner noted that the Veteran was wearing cowboy boots and had her inserts in her hands.  

In June 2016 during an orthotics prosthetics consult, the Veteran presented for fitting of previously ordered shoes, and complained of the shoes being too big.  The examiner noted that the Veteran was ambulating well, with no assistance.  The examiner further noted that the Veteran wears custom molded orthotics but was not wearing them and did not bring them with her.  The examiner provided inserted filler insoles which improved the fit; however the Veteran complained of minor heel rise.  The Veteran accepted the footwear and was instructed to return if she was unhappy with fit. 

In July 2016, the Veteran received another DBQ for her foot conditions.  The Veteran reported pain with prolonged walking and standing, and pain when first arising in the morning.  She further reported that she tried orthotics, but her feet remain symptomatic.  The Veteran reported that she has stopped walking for exercise and now rides a bike which is less painful to her feet.  The Veteran noted that she has orthotics which she wears as needed and has been ordered special shoes to accommodate her orthotics.  The Veteran reported that flare ups did not impact the function of the foot, and that she has no functional loss. 

The examiner noted that the Veteran had pes planus bilaterally, as the Veteran reported pain on use of both feet, with pain accentuated on use.  The examiner noted that the Veteran did not have pain on manipulation of the feet, no swelling, no tenderness and no marked deformity of either foot.  The examiner further noted that the Veteran did not have decreased longitudinal arch height of one or both feet on weight-bearing, marked pronation, "inward" bowing of the Achilles tendon, and no evidence of the weight-bearing line falling over or medial to the great toe.  The Veteran also did not have Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, or pes cavus.  The examiner noted that pain, weakness, fatigability, or incoordination does not significantly limit the Veteran's functional ability during flare-ups or when the foot is used repeatedly over a period of time, but that the Veteran had pain on weight-bearing.  The examiner further noted that the Veteran's feet condition would have a functional impact due to pain with prolonged walking and standing.  

Considering the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating at any time during the appeal period under Diagnostic Codes 5099-5015.  As mentioned above, Diagnostic Code 5015 refers to Diagnostic Code 5003 for degenerative arthritis which supports a compensable rating when limitation of motion is objectively confirmed by evidence such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The medical evidence does not demonstrate limitation of motion, swelling, muscle spasm, or painful motion during the period on appeal.  As noted above, during the Veteran's June 2010 pre-discharge examination, the Veteran was diagnosed with plantar fasciitis, with heel spurs bilaterally; however, the examination only revealed tenderness but no edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, instability or signs of deformity.  Additionally, the examiner noted that there was no functional limitation of standing and walking, the Veteran did not have any other foot condition, nor did she require the use of corrective shoe wear.  

While the examiner in the Veteran's June 2014 examination noted that the Veteran's feet condition required orthotic inserts and that the Veteran had pain on weight-bearing; the examiner found that pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups or after use over a period of time.  The examiner further noted that the Veteran did not have pain on the physical exam to either foot, or any other foot condition bilaterally.  Further, in the Veteran's June 2016 orthotics prosthetics consult, the examiner noted that the Veteran was ambulating well, with no assistance, and in the Veteran's July 2016 DBQ, the Veteran did not have pain on manipulation of the feet, no swelling, no tenderness, and the examiner found that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability during flare-ups or when the feet are used repeatedly.  Moreover, the Veteran reported that flare-ups did not impact the function of her feet and that she had no functional loss.  

Therefore, the Board finds that the Veteran did not have objective evidence of limitation of motion, nor was there x-ray evidence of involvement of two or more major joints or two or more minor joint groups that would warrant a compensable rating.  Accordingly, the Veteran is not entitled to a compensable rating under Diagnostic Codes 5099-5015. 

The Board has also considered whether the Veteran is entitled to a separate rating under other diagnostic codes.   The Board notes that the Veteran has a diagnosis of bilateral plantar fasciitis, and was diagnosed with pes planus in her July 2016 examination, in which both would be evaluated under Diagnostic Code 5276.  Diagnostic Code 5276 provides that a 0 percent rating is assignable when symptoms are mild and relieved by built-up shoe or arch support.  A 10 percent rating is assignable for moderate impairment with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  A 30 percent rating is assignable for severe bilateral impairment manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, Code 5276.

Here, the evidence does not show that the Veteran's feet is moderately impaired due to weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, or pain on manipulation and use of the feet.  The Board acknowledges the Veteran's complaints of pain due to prolonged walking, standing, and running, and that she is competent to report symptoms, such as pain; however, the Board finds that any pain the Veteran may have is intermittent and mild in nature, and does not warrant a compensable rating.  

The evidence shows that while the Veteran was given orthotics and custom shoes to relieve the pain in her feet, she wore them on an occasional basis or not at all which suggests that the Veteran's pain was not of such severity that the orthotics or shoes were needed on a consistent basis.  For example, in August 2011, the Veteran was molded for orthotics to be worn daily; however, she reported in July 2013 that she lost them, which seems to indicate that the Veteran did not wear orthotics for a period of time and/or the orthotics were not necessary.  The Board also notes that the Veteran obtained new orthotics and reported in her June 2014 DBQ that she wears them intermittently with a fair reduction of pain.  Moreover, in October 2015, the Veteran presented to a VA orthotics lab wearing cowboy boots with her inserts in her hand.  

Similarly, in June 2016 during an orthotics consult, the Veteran was not wearing her orthotics and did not bring them with her, and the examiner noted that the Veteran was ambulating well, with no assistance.  Moreover, after the Veteran had received shoes to accommodate her custom foot orthotics, the Veteran presented to her July 2016 examination wearing flip-flop type sandals, and reported that she wears her orthotics as needed.  Therefore, as the evidence suggests that the Veteran's pain is mild and her feet are not impaired to the extent that orthotics and/or custom shoes are needed regularly, the Veteran is not entitled to a separate rating under Diagnostic Code 5276.  Further, the Veteran is also not entitled to a separate rating under any other Diagnostic Codes relating to the foot, as the evidence shows that the Veteran does not have any other foot condition other than pes planus, and plantar fasciitis with heel spurs, bilaterally.  See Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284.

Therefore, considering the above, the Board finds that the Veteran's pain is occasional and/or intermittent, daily use of orthotics is not necessary, and the Veteran's reported pain does not affect limitation of motion.  Moreover, none of the examiners or physicians found evidence suggestive of moderate impairment that would warrant a compensable rating.  As such, a compensable rating is not warranted at any time during the appeal period and the claim is denied.



ORDER

Entitlement to a higher disability rating in excess of 10 percent disabling for lumbar spine degenerative disc disease (claimed as bilateral sciatica of thighs) is denied.

Entitlement to a compensable rating for right foot plantar fasciitis with heel spur is denied.

Entitlement to a compensable rating for left foot plantar fasciitis with heel spur is denied.






____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


